Citation Nr: 0639208	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and from October 1982 to April 1986

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In correspondence received March 2005, the veteran requested 
a hearing.  The veteran has not been afforded an opportunity 
for a hearing.  

The Board notes that an August 2004 VA letter notes the 
veteran was enrolled in VA vocational rehabilitation.  The 
vocational rehabilitation folder has not been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a travel Board hearing.  

2.  The AOJ should associate the 
vocational rehabilitation folder with the 
claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


